DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 1-6 and 12-29 in the reply filed on December 9, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2020.
Specification
The disclosure is objected to because of the following informalities: the second paragraph of the specification should be updated to reflect the patent numbers and dates for which parent application(s) have issued and indicate/update patent numbers for application numbers and titles referenced in the body of the specification.  Appropriate correction is required. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 9, line 3, recites "an input support structure having a hand interface," while the specification describes an input support structure 4194 coupled to (and separate from) a hand interface 4626, wherein the hand interface comprises cams 4632 and 4634, slider blocks and cam followers. 
Claim 38, line 3, recites "an input support structure including first and second cam bearings," while the originally filed specification describes the hand interface as comprising first and second cam bearings (also note claim 42).
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 Claims 1-6 and 12-29 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, lines 3-4, recites “an input support structure having a hand interface".  Claim 1 further recites in lines 5-6, "axle passing through the input support structure and extending outwardly therefrom to engage the hand interface".  It is unclear how the axle passes through the input support structure to engage the hand interface, since the hand interface is claimed as being a part of the input support structure.  
In claim 1 “a component of deviation about a deviation axis” lacks structural nexus within the claim, i.e. the path is not defined in its relationship with the device.  For example, with respect to what is the axis deviated and how is it defined?
Claim 2 recites the limitation "a flattened end portion... extending outwardly from the input support structure into the hand interface".  It is unclear how a portion can both extend outwardly from the input support structure and extend into the hand interface, when the hand interface is claimed as being a portion of the input support structure, as recited in claim 1.  
Claim 3 recites the limitation "the wrist interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the fixed flexion-deviation movement path" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 5, 6 and 12-29 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 20 "the fixed flexion deviation movement path" lacks a structural nexus/ is undefined.  The structure forming the movement paths is undefined (for example, defined in claim 3 in combination with claim 1 or claim 14 in combination with claim 12).  Claims 1, 2 and 3 further omit essential structural element cam followers necessary for operation and connection of device (claim 4).  Claims 12 and 15 further omit essential structural element of connection between pivot axle and cam bearings necessary for operation and connection of device (claims 16 and 17).  Claim 22 is likewise indefinite for omitting essential structural elements for system.
Regarding claims 12 and 27, the meaning of "first and second cam follower engaging" is unclear.  It is unclear if there is more than one follower since the term is singular.
Claim 12 recites the limitation "the fixed flexion-deviation path" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the first and second cam profiles are formed in first and second cam bearings attached to the input support structure.”  Claim 12 recites "an input support structure including first and second cam profiles".  It is unclear how a cam profile can be both included in an input support structure (claim 12) and attached thereto via another component (i.e. cam bearing) (claim 16).  Claim 17 is likewise indefinite for reciting "cam bearings attached to the input support structure".
Claim 20 recites the limitation "the fixed flexion-deviation movement path" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 20, 21 and 25 are rejected under 35 U.S.C. 102(b) as being anticipated by Wilson et al. U.S. publication no. 2009/0038421 ("Wilson").  Applicant is put on notice that inclusion of limitations in claims specific to embodiment of "fixed path motion prosthetic hand assembly" affords claims filing date of 02/16/2010; Thus, Wilson is prior art under 35 U.S.C. 102(b).
Regarding claim 1, in each of the embodiments Wilson discloses an assembly usable as a prosthetic wrist for imparting fixed path motion to a prosthetic hand assembly, the assembly comprising: an input support structure (element maintaining and/or including elements 11, 12; 211, 212; seq.--may include 4, 5, 6 and/or equivalent) having a hand interface (e.g., paragraphs [0025] and [0037]; figures) capable of coupling the hand assembly to the input support structure; a wrist pivot axle (for example, see annotated version of figure 4 below) passing through the input support structure and extending outwardly therefrom to engage the hand assembly/interface (e.g., see figures); and a motor (1, 201, seq.) for driving the wrist pivot axle in rotary motion (figures), wherein rotary motion of the wrist pivot axle drives the hand interface to move the hand assembly along a fixed flexion-deviation movement path (e.g., see paragraphs [0020], last three lines of paragraph [0021], last three lines of paragraph [0023], etc.) having a component of flexion about the wrist pivot axle (along fixed path 10, 210, seq.) and a component of deviation about a deviation axis (e.g., simultaneously caused by motor along fixed path 9, 209, seq.). 

    PNG
    media_image1.png
    583
    589
    media_image1.png
    Greyscale

 Regarding claims 20, 21 and 25, in at least the embodiment of figures 1 and 2 Wilson discloses an assembly (2, 3, 9, 10) usable as a prosthetic wrist for imparting fixed path motion to a prosthetic hand assembly, the assembly comprising: an input support structure (11, 12); a hand interface (including 4) for coupling the prosthetic hand assembly to the prosthetic wrist assembly (figure 1), the hand interface moveably coupled to the input support structure (via wrist assembly); and an actuator (1) for driving the hand interface relative to the input support structure to move the hand assembly along a fixed flexion-deviation movement path (figure 1), wherein a wrist pivot axle (equivalent of annotated wrist pivot axle displayed in figure 4 above) pivotally coupled to the input support structure and extending outwardly therefrom to engage the hand interface (via the wrist assembly); wherein the actuator drives the wrist pivot axle in rotary motion (paragraphs [0020], [0021] and [003]), wherein the fixed flexion-deviation movement path includes a component of flexion (via 10) about the wrist pivot axle and a component of deviation (via 9) about a deviation axis.

Claims 1, 12-14, 20, 21 and 25-29 are rejected under 35 U.S.C. 102(b) as being anticipated by Dien et al. U.S. patent no. 4,628,765 (“Dien”).
Regarding claim 1, Dien discloses a wrist assembly capable of being used in a prosthetic device for imparting fixed path motion to the wrist assembly, the assembly comprising: an input support structure (18) having a hand interface (14, 15, 30 and 40) for coupling the hand assembly (via portion 15) to the input support structure (col. 3, lines 22-23); a wrist pivot axle (34) (col. 3, lines 51-56) passing through the input support structure (18) (figure 1) and extending outwardly therefrom to engage the hand interface (portions 30 and 40); and a motor (50 and/or 60) for driving the wrist pivot axle in rotary motion, wherein the rotary motion of the wrist pivot axle drive the hand interface to move the hand assembly along a fixed flexion-deviation movement path having a component of flexion about the wrist pivot axle (via track 40) and a component of deviation about a deviation axis (via track 30).  The rotary motion of the wrist pivot axle may be driven by one of the motors to drive the hand interface to move the hand assembly along a portion of the fixed flexion-deviation movement path, wherein the path having a component of flexion about the wrist pivot axle and a component of deviation about another axis different from the flexion axis (figures 1-3; col. 3, line 67 through col. 4, line 4) to meet the limitation of the claim.
Regarding claims 12-14, Dien discloses a wrist assembly usable in a prosthetic device for imparting fixed path motion to a prosthetic hand assembly, the wrist assembly comprising: an input support structure including first and second cam profiles (30, 40) defining a fixed flexion-deviation movement path (figure 1); a hand interface (14, 15) for coupling the prosthetic had assembly to the prosthetic wrist assembly, the hand interface including first and second follower (i.e. upper and lower portions of follower) engaging the first and second cam profiles (figures 1-
Regarding claims 20, 21 and 25-29, Dien discloses a wrist assembly usable in a prosthetic device for imparting fixed path motion to a prosthetic hand assembly, the wrist assembly comprising: an input support structure (figures 1-3); a hand interface (14, 15) for coupling the prosthetic had assembly to the prosthetic wrist assembly (col. 3, lines 22-23), the hand interface movable coupled to the input support structure (figures 1-3); and an actuator (50 and/or 60) for driving the hand interface relative to the input support structure to move the hand assembly along a fixed flexion-deviation movement path (figures 1-3; col. 3, line 67 through col. 4, line 4), and a wrist pivot axle (34) pivotally coupled to the input support structure and extending outwardly therefrom to engage the hand interface (via 12, 18); and the actuator (50 and/or 60) driving the wrist pivot axle in rotary motion relative to the input support structure (figures 1-3) wherein the fixed-flexion deviation movement path includes a component of flexion about the wrist pivot axle (via 40) and a component of deviation about a deviation axis (via 30) (figures 1-3), wherein the input support structure includes first and second cam profiles (30, 40) defining the fixed flexion-deviation movement path (figure 1), and first and second (portions of 40) defining first and second cam follower engaging the first and second cam profiles, wherein the first and second . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galvin U.S. patent no. 975,029 in view of Wilson (applied above) or Dien (applied above).
Regarding claims 5, 6, 18, 19 and 22-24 49 and 50, Galvin discloses a prosthetic wrist assembly wherein a hand assembly is selectively angled and adjusted away from the wrist pivot axle in order to meet the needs of a particular user or application and achieve any hand position with relation to the arm that may be attained by a human hand.  Galvin is silent regarding flexion and deviation path motion. Wilson and Dien, as described above, each teach an assembly usable as a wrist for controlled movement with multiple degrees of freedom.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the wrist articulation assembly taught by Wilson or Dien in place of the wrist articulation portion of Galvin in order to have a selectively angled and adjusted hand assembly that may be angled approximately at 30 degrees (i.e. a hand position with relation to the arm that may be attained by a human hand) that possess controlled movement with multiple degrees of freedom to provide the user with additional capabilities. 

Claims 1-3, 12-14 and 20-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Postelmans U.S. patent no. 5,611,774 in view of Horne U.S. patent no. 3,779,654 and further in view of Martin U.S. publication no. 2004/0054423 or Latour U.S. publication no. 2007/0250179.
Regarding claims 1-3, 12-14 and 20-29, Postelmans discloses a prosthetic joint assembly, for example as disclosed in the embodiment of figures 16-18, for imparting fixed path motion to a prosthetic joint assembly, the prosthetic assembly comprising: an input support structure (33) having a prosthetic limb interface disposed at its distal end (figure 16) and attached thereto for coupling the prosthetic limb assembly to the input support structure (e.g., figure 16); a pivot axle passing through the input support structure and extending outwardly therefrom to engage the prosthetic limb interface (e.g., figures 16 and 17); when the pivot axle is actuated in rotary motion, the pivot axle drives the limb interface to move the limb along a fixed flexion-deviation movement path having a component of flexion about the pivot axle and a component of deviation about a deviation axis that is substantially perpendicular to the pivot axle (e.g., figures 16-18), the interface includes first and second cam bearings (for example, see figure 17) attached to the input support structure about each flattened end portion of the pivot axle, the first and second cam bearings having first and second cam profiles formed therein defining the fixed flexion-deviation movement path (figures 1, 10 and 11).
Postelmans is silent regarding a motor or actuator for driving the wrist pivot axle in rotary motion, wherein rotary motion of the wrist pivot axle drives the prosthetic limb interface to move the prosthetic assembly along.  In the field of prosthetics Horne teaches using a motor to move a joint through a joint articulation formed by cam profiles (e.g., col. 7, lines 32-35).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 
Regarding claims 2, 12, 22 and 27, where the slider-blocks and cam followers are not claimed within the same claim, Postelmans discloses the pivot axle includes a flattened end portion at each end extending outwardly from the input support structure into the interface (e.g., figures 16-18), and wherein the prosthetic limb interface includes first and second elements “follower shafts”- col. 8, lines 45-48- which are interpreted as either slider blocks slidably coupled to the flattened end portions of the pivot axle and adapted to attach the assembly thereto or as first and second cam followers.  Claims 4 and 15-17, not included in this rejection require combination of cam followers and slider blocks. 
Use of the joint as a “wrist” appears to be an intended use recitation or limitation.  Applicant is reminded that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, in the event that the limitation to a "wrist" are found to be more than intended use, Martin and Latour each clearly demonstrate that it is within the level or ordinary skill in the art at the time of the invention to use and configure known features of a prosthesis for either lower extremity or upper extremity applications.  For example, Martin: figures and Latour: paragraphs [0010] and [0030].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Postelmans in view of Horne for use as an upper extremity or wrist prosthesis since using the benefits of a known lower extremity prosthesis for an upper .
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 and 12-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over each of: 
Claims 1-10 of USPN 8,449,624; and 
Claims 1-24 of USPN 9,393,131. 
Patent claims are merely narrower than present application claims.  Species anticipates a genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motis et al. U.S. patent no. 2,516,791 uses flexion of an elbow to cause wrist supination in order to provide compound motion for a prosthesis.  Friederichs et al. U.S. patent no. 6,454,513 discloses a cam system for movement along multiple axes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCIA L WATKINS/Primary Examiner, Art Unit 3774